Citation Nr: 1428726	
Decision Date: 06/25/14    Archive Date: 07/03/14

DOCKET NO.  11-26 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1994 to January 2005.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

In connection with his appeal the Veteran and his spouse testified at a Travel Board hearing before the undersigned Veterans Law Judge in May 2012.

The record before the Board consists of the Veteran's paper claims files and an electronic file known as Virtual VA.


FINDING OF FACT

The Veteran's sleep apnea originated during his active service.


CONCLUSION OF LAW

Sleep apnea was incurred in active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease initially diagnosed after discharge, where all evidence, including that pertinent to service, establishes that the disease was incurred therein.  38 C.F.R. § 3.303(d).  

The Veteran's August 1993 enlistment examination report shows that he entered service free from complaints related to sleep apnea.  Competent and credible lay statements to a VA healthcare provider, as well as competent and credible hearing testimony, establish that the Veteran initially observed symptoms of daytime somnolence, sleepiness and falling asleep at inopportune times in 2002, during his active service, and that his snoring markedly increased after his second deployment.  He reported waking up in the morning feeling unrested and tired.  The Veteran's wife observed episodes at night during which he appeared to stop breathing.  Following service, in June 2009, the Veteran underwent a VA sleep study and the diagnosis of severe obstructive sleep apnea was confirmed.  In May 2012, a VA physician submitted a statement in support of the Veteran's claim.  He opined that it is more likely than not, based upon the Veteran's reported history, that obstructive sleep apnea began during the time of the Veteran's active military service.  

The Board has considered the medical and lay evidence of record.  The greater weight of the evidence reflects that the Veteran has a current diagnosis of sleep apnea that is etiologically related to the symptoms of daytime somnolence, sleepiness and falling asleep at inopportune times initially experienced during active service.  The record includes nexus evidence in support of the Veteran's claim.  There is no contrary medical opinion of record.  Therefore, entitlement to service connection for sleep apnea is warranted. 


ORDER

Service connection for sleep apnea is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


